FULL TEXT.
THOMAS, J.
The plaintiff in error was convicted in the Municipal Court of the City of Youngstown on a charge of unlawful possession of intoxicating liquor. Error was prosecuted to the Court of Common Pleas and the judgment of the trial court was affirmed. The case is now before this court for review and a reversal is sought of the decisions of the other courts.
The record shows that when the plaintiff in error was arrested she had concealed on her person a bottle of intoxicating liquor. At the time she was in the company of her husband and in her home. It is claimed in her behalf that under the old doctrine that being with her husband at the time of arrest, that she was under his domination and that she had no discretions and therefore was not amenable to the law. Such a contention is contrary to all claims of the modern woman. Counsel seems to have failed to keep step in the march of evolution of women’s rights. This theory was a fiction of the common law and at an early date obtained in this state, but it no longer is regarded as the law. The statutes and the Constitution of the state have invested women with all of the rights and responsibilities hitherto enjoyed by members of the other sex.
The judgment of the Court of Common Pleas is affirmed.
(Farr and Williams, JJ., concur.)